Citation Nr: 1538725	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-38 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  At that time, service connection for anxiety disorder/depression was denied.  

The Veteran provided testimony in November 2012 at a videoconference hearing which was conducted by the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Procedurally, in June 2002, the RO denied entitlement to service connection for a psychiatric disability.  The Veteran did not appeal the decision and it became final.  In November 2004, the RO denied entitlement to service connection for PTSD.  In a January 2008 decision, the Board denied entitlement to service connection for PTSD.  As noted by the Board in February 2013, in Clemons v. Shinseki, 23 Vet. App (2009), the United States Court of Appeals for Veterans Claims (Court) held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  In light of the Clemons decision, the Board found that it would be prejudicial to the Veteran to consider the January 2008 Board decision as the last final decision with regard to an acquired psychiatric disability; therefore, the Board in February 2013 initially bifurcated the issue of whether new and material evidence has been received to reopen a psychiatric disability.  

The Board, in February 2013, determined that new and material evidence had been received since the January 2008 Board decision which denied service connection for PTSD, and also found that new and material evidence had been received since the July 2002 RO decision which denied service connection for a psychiatric disability.  


In February 2013 the Board remanded this matter to the agency of original jurisdiction for further development.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to, in part, seek to obtain a medical opinion concerning the etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD.  The Board is satisfied that there has been substantial compliance with this specific remand directive and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's anxiety disorder is related to active service.


CONCLUSION OF LAW

The Veteran's anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.012, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below as to the issue of entitlement to service connection, no discussion of those duties is required.

Laws and Regulations

In addition to the laws and regulations already discussed above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses are listed as a chronic disease.  The Veteran, however, has neither disorder.  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as psychoses, if the disease became manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).  Again, the record fails to show that such a disorder is now manifested, or has been during the appeal period.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Also, during the course of the claim, VA amended its regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3)  are met. The revised 38 C.F.R. § 3.304(f)(3)  reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843  through 39852 (July 13, 2010). This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court vacated a Board decision on the application and remanded it for readjudication. See 75 Fed. Reg. 39843  (July 13, 2010). 

 The revised 38 C.F.R. § 3.304(f)(3)  provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) .

For purposes of 38 C.F.R. § 3.304(f)(3)  "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror. 75 Fed. Reg. 39843, 39852  (July 13, 2010). 

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Factual Background

The service medical records show no mention of psychiatric disability nor any diagnosis of such.  The Veteran did service in Vietnam, and has claimed several stressors as a result.  In January 2005, the Veteran submitted a stressor statement and reported that he feared for his life the entire time he was in Vietnam.  He stated that he was exposed to incoming enemy fire day and night and was exposed to dangerous situations involving incoming enemy fire, including sniper attacks.  He reported that his duties included being escorted in military convoys that hauled supplies, including machine parts, ammunition, and food, and that sometimes they would be pinned down for hours due to incoming enemy fire, including sniper fire.

In a May 2007 memorandum, the RO made a formal finding of a lack of information required to corroborate the Veteran's stressors associated with his claim for service connection for PTSD.  As noted below, this is not fatal to his claim.  

The record also contains post-service VA medical evidence.  VA treatment records dated from 2003 through 2007 show that the Veteran received treatment in the mental health clinic for anxiety, depression, and an adjustment disorder.  In January 2004, diagnoses included rule out PTSD, depression, and anxiety.  In April 2004, it was noted that the Veteran did not meet the criteria for a diagnosis of PTSD and that there was no evidence of PTSD.  An April 2004 VA mental health outpatient treatment record includes a diagnosis of adjustment disorder with depressed mood.  A March 2005 VA mental health treatment plan note includes a diagnosis of adjustment disorder with mixed anxiety and depression.  

Treatment records from the Vet Center in Jackson show that in January 2004 the Veteran's symptoms were found to be consistent with depression and an adjustment disorder.  Additional treatment records dated from 2004 through 2007 show that the Veteran participated in a veterans/combat support group and also received individual therapy.  He was found to have various PTSD symptoms and diagnoses included sub-diagnostic PTSD and depression.  In February 2006, it was noted that the Veteran continued to experience PTSD symptoms in the form of anger outbursts, social isolation, re-experiencing thoughts about combat, and hypervigilance; it was noted that his symptoms were consistent with sub-diagnostic PTSD.  

A May 2004 private comprehensive mental status examination report, conducted for the Social Security Administration, includes a diagnosis of major depression, single episode.  

The report of a June 2011 VA PTSD examination report includes a supplied diagnosis of anxiety, not otherwise specified.  The examining physician opined that the Veteran's anxiety disorder was not due to or caused by an in-service stressor related to the Veteran's fear of hostile military or terrorist activity.  The report reflects that the Veteran reported that he saw dead Vietnamese on the side of the road; however, he never fired his weapon at the enemy.  He stated that his truck was fired upon.  He further stated that his perimeter was never attacked nor was the base every mortared.  The Veteran reported that he had nightmares of things he saw in Vietnam, stayed isolated, had poor sleep, was alert all the time, sometimes felt as if someone was after him, and had occasional suicidal ideation.  He reported that he had mild daily symptoms with the onset approximately 10 to 15 years earlier.  

The examiner commented as follows:

The onset of anxiety is given by the Veteran at 10-15 years ago.  Anxiety has not been linked with military service in mental health computerized patient record system notes.  He has no history of mental health treatment while in military service.  His first mental health contact was in 2004.  No continuity of diagnosis or treatment provides a connection or nexus between his anxiety and military service.  Therefore, the Veteran's present anxiety, not otherwise specified is not due to or caused by any in-service stressor related to his fear of hostile military or terrorist activity.

Pursuant to the Board's February 2013, the Veteran was to be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The examiner was requested to furnish an opinion concerning whether it was at least as likely as not (50 percent or greater) that the Veteran had an acquired psychiatric disability, to include PTSD, anxiety, and/or depression, causally related to his military service.  The examiner was also asked to discuss the Veteran's claimed in-service stressor consistent with the places, types, and circumstances of service.  

Review of a March 2013 VA PTSD examination report shows that while the Veteran was found not to have a diagnosis of PTSD which met the criteria under the DSM-IV, a diagnosis of anxiety disorder, not otherwise specified was provided.  The examining staff psychologist did not provide an opinion as to the etiology of the diagnosed anxiety disorder.  

This same VA staff psychologist supplied another VA examination report in June 2013.  Review of this report shows that he opined that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the provided opinion, the staff psychologist acknowledged some of the Veteran's stressors, to include coming under small arms fire in Vietnam.  While finding that a diagnosis of PTSD was not given, he commented that the diagnosis of anxiety disorder was given to account for the symptoms of PTSD, both reported by the Veteran and recorded in his medical records.  



Analysis

After carefully reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection may be granted for the Veteran's current anxiety disorder.  

As discussed above, the record includes more than one opinion pertaining to the existence of an etiological relationship between the Veteran's anxiety disorder and his service.  Opinions both positive and negative are shown to have been provided concerning the relationship, if any, between the Veteran's anxiety disorder and his military service.  The benefit of the doubt is hereby accorded the Veteran as to this service connection claim, and, accordingly, in resolving reasonable doubt in his favor, service connection for anxiety disorder is granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  Therefore, when affording the Veteran the benefit of the doubt, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C. § 5107(b).

The Board notes that anxiety disorder is the best characterization of the psychiatric disorder for which service connection is warranted.  Service connection is not warranted for any other psychiatric disorder such as PTSD.  Multiple VA examiners have failed to provide a diagnosis of PTSD, and the Board finds this evidence to be most probative of how the Veteran's current psychiatric disorder should be labeled.


ORDER

Service connection for anxiety disorder is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


